DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102a2 as being anticipated	 by Wong et al (US 20100035514 A1).

In regard to claim 1,  Wong et al discloses a   garment of bra 100  comprising first portion (160) and a second portion, the first portion being a band zone  at 160  in para. (0057)separated from the second portion by a knit technical wire 121 in figure 1  in para. (0041), the knit technical wire 121 formed of a first knit fabric and a second knit fabric interwoven together to form a front knit layer  129  and a rear knit layer 119 in para. (0064) and having a first yarn 150 in (0059) passing between the front knit layer and the rear knit layer. (See Wong et al paras. (0018)-(0077) and figures 1-5).

In regard to claim 2 Wong et al discloses the garment of claim 1 wherein the first yarn is formed of TPU  as in para. (0033)yarn.

In regard to claim 3 Wong et al discloses the garment of claim 1 further comprising a second yarn 150 passing between the front knit layer and the rear knit layer as discussed above in regard to claim 1.

In regard to claim 4 Wong et al discloses the  garment of claim 3 wherein the first yarn and the second yarn are formed of TPU yarn as in para (0033) discussed above.

In regard to claim 5 Wong et al discloses  the garment of claim 1 wherein the knit technical wire is formed of a weave-in knit construction as seen  at 121 as discussed in regard to claim 1 above. 

In regard to claim 6 Wong et al discloses the  garment of claim 1 wherein the band zone is formed of any of the  knits of a  2x1 rib and pointelle stitch as discussed in paras. (0074-0077).

In regard to claim 7 Wong et al discloses a bra comprising a cup zone  11 and 118 in para (0032), a body zone  121 and 128 in para. (0041), and a band zone  160 in para. (0057) underneath the cup zone and body zone, wherein the band zone is separated from the cup zone and body zone by a knit technical wire 121 and 128 , the knit technical wire formed of a first knit fabric and a second knit fabric interwoven together to form a front knit layer and a rear knit layer 119,129, and having a first yarn  150 passing between the front knit layer 119 and the rear knit layer 129 as discussed above in regard to claim 1.

In regard to claim 8 Wong et al discloses the   bra of claim 7 wherein the first yarn is formed of TPU yarn (0033) as discussed above in regard to claim 2.

In regard to claim 9 Wong et al discloses the   bra of claim 7 further comprising a second yarn  151 passing between the front Knit layer and the rear knit laver as discussed above in regard to claim 3.

In regard to claim 10 Wong et al discloses the   bra of claim 9 wherein the first yarn and the second yarn are formed of TPU yarn as discussed above in regard to claim 4.

In regard to claim 11 Wong et al discloses the   bra of claim 7 wherein the knit technical wire is formed of a weave-in knit construction as discussed above in regard to claim 5.

In regard to claim 12 Wong et al discloses the   bra of claim 7 wherein the band zone is formed of a 2x1 rib and pointelle stitch as discussed above in regard to claim 6.

In regard to claim 13 Wong et al discloses the   bra of claim 7 wherein the cup zone is formed of a mock rib jacquard stitch with pointelle and as discussed above in regard to claim 6.

In regard to claim 14 Wong et al discloses the   bra of claim 7, wherein the body zone  121 is formed of a double knit jacquard stitch finished with a linking and overlocking stitch as discussed above in regard to claim 6.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732